Citation Nr: 0723796	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  98-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In connection with his appeal the veteran testified at a 
videoconference hearing in January 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.

In September 2004, the Board remanded this issue for 
additional evidentiary development .  It has since been 
returned to the Board for further appellate action.

In September 2004, the Board also denied service connection 
for a low back disability, and denied a compensable rating 
for residuals of a left leg injury.  That decision is final.  
See 38 C.F.R. § 20.1100 (2006).  Accordingly, those issues 
will be addressed no further here.


FINDING OF FACT

The veteran's service-connected left knee disability is 
asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable disability rating for 
his service-connected left knee disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, by letter mailed in November 2004.  A similar 
letter was sent in September 2005.  He was provided notice 
with respect to the effective-date element of his claim in an 
August 2006 letter.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in February 2007.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had VCAA 
notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice, and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board will address 
the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left knee disability, which is currently 
evaluated as noncompensable, or zero percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The veteran 
essentially contends that the symptomatology associated with 
his service-connected left knee disability is more severe 
than is contemplated by the currently assigned rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the left knee disability.

The Board's decision in this case comes down to a 
determination that the veteran's left knee and lower 
extremity symptomatology is attributable largely, if not 
entirely, to non-service connected disabilities, and is not 
attributable to the service-connected left knee disability.  
The Board may compensate the veteran only for service-
connected disability.  However, the Board acknowledges that 
it is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

On VA examination in September 2006, the examiner noted that 
recent X-rays and an MRI of the left knee showed no 
degeneration or meniscal damage.  Moreover, the minimal 
degenerative joint disease present was found by the examiner 
to be related to normal wear of the knee, not to the service-
connected disorder.  In the opinion of the examiner, the 
veteran's current complaints with respect to the left knee 
were actually related to his low back condition, which is not 
service connected.  

On VA examination in March 2005, the veteran's left knee 
symptoms were also found to be more likely related to the 
back than to the left knee.  It was the opinion of the 
examiner that there was no degenerative joint disease or 
degeneration of the menisci identified on current MRI, and 
therefore the question of whether such conditions are related 
to service is moot.  

Based on the medical opinion evidence of record, the Board 
concludes that, although the veteran has reported 
symptomatology in his knee, such as pain, numbness, and 
weakness, these symptoms, to the extent they exist, are a 
result of his non-service-connected back disorder, and are 
not associated with the service-connected knee disorder, 
which is objectively asymptomatic.  While the veteran is 
competent to report the symptoms he experiences, he is not 
competent to relate those symptoms to a particular diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the alternative, the Board finds that, even assuming the 
veteran's left knee symptomatology is attributable to the 
service-connected disability, a compensable rating is still 
not warranted.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[The Board has the fundamental authority to decide a claim in 
the alternative]. 

In order to warrant the minimum compensable rating under 
Diagnostic Code 5257, the evidence would have to show that 
the veteran suffers at least slight impairment due to 
recurrent subluxation or lateral instability of the knee.  
However, despite the veteran's report of experiencing 
instability in the left knee, the objective evidence does not 
support any lateral instability or subluxation.  On VA 
examination in September 2006, the examiner found no 
instability or subluxation.  On testing, the left knee was 
found to be stable with no anterior or posterior drawer 
laxity.  Similarly, in March 2005, there was no objective 
evidence of instability.  Ligamentous structures were found 
to be intact.  Moreover, the veteran's gait was found to be 
normal.  In an April 2003 VA clinical summary, the veteran 
was found to have a normal gait, no laxity of the knee, and 
indeed, no significant disability of the left knee.  A VA 
joints examination report in April 1999 shows a normal 
examination. 

Based on the objective evidence of record, there is no basis 
to find even slight impairment of the left knee as a result 
of lateral instability or subluxation.  Although the veteran 
maintains that he suffers instability of the left knee, the 
objective medical evidence shows that he does not.  

The Board has also considered whether a compensable rating is 
warranted on the basis of limitation of motion of the knee.  
However, here again, there is very little objective evidence 
of impairment of range of motion.  To warrant the minimum 
compensable rating (10 percent) under Diagnostic Code 5260, 
the evidence must show that flexion is limited to 45 degrees.  
For a 10 percent rating under Diagnostic Code 5261, the 
evidence must show that extension is limited to 10 degrees.  

On VA examination in September 2006, the veteran had flexion 
to 140 degrees and "full" extension to 0 degrees.  The 
veteran had a pain flare up with repetitive range of motion 
testing, but this only limited flexion to 80 degrees, still 
far exceeding the mark required for a compensable rating.  
See De Luca, 8 Vet. App. 202.  On VA examination in March 
2005, the veteran had flexion to 104 degrees and extension to 
0 degrees.  An April 2003 VA clinical summary shows full 
range of motion from 0 to 150 degrees, with no significant 
disability found on examination.  VA Joints examination in 
April 1999 showed range of motion from 0 to 140 degrees, 
found to be a normal examination. 

Moreover, the veteran is not service connected for 
degenerative joint disease of the left knee so the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006) are not 
applicable to this claim.  In addition, with the exception of 
the degenerative joint disease, there is no joint or 
periarticular pathology so a compensable rating is not 
warranted under the provisions of 38 C.F.R. § 4.59.

In sum, the objective evidence show that the veteran's left 
knee disability is productive of no functional impairment 
that would warrant a compensable rating.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left knee disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  With respect to 
interference with employment, on VA examination in September 
2006, the examiner reported that, despite the veteran's 
report of periodic knee pain, he is able to perform normal 
work duties.  On VA examination in March 2005, the examiner 
concluded that the veteran's left knee condition does not 
significantly impact his ability to work.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.  


ORDER

Entitlement to a compensable disability rating for a left 
knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


